Judgment, Supreme Court, New York County (Bryant, J.), entered on September 3, 1981, unanimously affirmed, without costs and without disbursements. The appeal from the order of said court entered on September 3,1981, unanimously affirmed, without costs and without disbursements. The appeal from the order of said court entered on September 3, 1981 is dismissed as being superseded by the appeal from the judgment, without costs and without disbursements. No opinion. Concur ■— Kupferman, J. P., Markewich, Bloom and Milonas, JJ.